Allow me first to
extend to our President's distinguished predecessor, His
Excellency Didier Opertti, Foreign Minister of Uruguay,
President of the fifty-third session of the General Assembly,
our gratitude for the excellent manner in which he
conducted the work of the previous session.
Allow me also to offer to the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga the
congratulations and warmest good wishes of the
Government and the people of Sri Lanka on their election
to membership of the General Assembly of the United
Nations. We welcome them and assure them of our
unstinted support as they take up their places in the
Assembly of nations.
Our President's well-deserved election to the chair of
this historic final session of the General Assembly of the
United Nations for the twentieth century gives us great
pleasure. Many of us, Foreign Ministers, have known him
well over the years. We have worked with him, and we
have greatly admired the energy and dedication that he has
brought to the performance of his duties as the Permanent
Representative of his country. The developing countries in
particular have cause to remember with gratitude the role
he has played in the deliberations of the Non-Aligned
Movement and the G-77. He brings to his office wide
experience of the systems and practices of the United
Nations. He also brings to his office a high degree of
sensitivity to the important issues of the day.
I noticed with keen interest that in his opening
statement to the Assembly the President referred in
considerable detail to the problem of child soldiers. This
reference was particularly heartening to me as I had, on the
basis of the Graca Machel report, first brought the issue of
child soldiers to the attention of the Assembly in the course
of my address in 1997. In Sri Lanka a rebel group has for
several years been conscripting children, even as young as
10, for battle. Even worse, it has been making children,
girls and boys, into suicide bombers, thus creating a
horrible new phenomenon of depravity and cruelty that the
world has never seen before. If the conscience of the world
is not outraged by the tragic fate of these children in my
country, then nothing will move us to action in defence of
the young and the helpless anywhere. In his opening
address to the General Assembly, the President referred
to the boast of the “soulless recruiters” that children
“are numerous and readily available, more malleable
and impressionable, learn quickly, are small and
agile, and quite simply require less food and
supplies than adults”.
He described their fate as “horrendous” and said that in
his view it
“demands that the United Nations show renewed
commitment and redouble its efforts as the
repository of humanity's conscience and social
justice in the world.” (A/54/PV.1)
The President referred to the work being done by inter-
governmental and non-governmental organizations to save
children, and exhorted them to
“continue to blame and shame Governments for not
doing enough to protect our children's lives and their
future.” (ibid)
But in some countries Governments are completely
blameless. In Sri Lanka no Government, either before
independence 50 years ago or after, has ever recruited
children under 18 years of age into the armed forces. In
my country it is only the Liberation Tigers of Tamil
Eelam (LTTE) that resorts to this abominable practice.
These rebel groups are beyond the pale of the law. They
acknowledge no international conventions. They are not
answerable to any international body. And yet they must
be brought to book. Some of them, the LTTE included,
operate with impunity in certain countries, wearing the
innocent garb of charitable, religious or social
organizations. They collect money for ostensibly anodyne
purposes. But in fact the money goes to buy weapons for
war. And, in truth, host Governments which provide
shelter to these organizations under the umbrella of liberal
laws of asylum and immigration know, or could easily
find out, that those moneys are going to fuel the very war
into which young children are being dragooned. These
Governments adopt as their explanation for inaction the
impeccable excuse that they do not have laws under
which fund-raising for terrorist purposes can be punished.
This is true, but it will soon cease to be true when the
convention for the suppression of the financing of
terrorism is adopted — we hope and pray — at this fifty-
fourth session of the General Assembly, requiring all
signatory States to enact domestic legislation in keeping
with the provisions of the convention.
25


The Secretary-General in his report (S/1999/957) to
the Security Council on the protection of civilians in armed
conflict has recommended that the Security Council urge
Member States to support the proposal to raise the
minimum age for recruitment and participation in hostilities
to 18, and demand that non-State actors involved in conflict
not use children below the age of 18 in hostilities, or face
the imposition of targeted sanctions if they do not comply.
One of the most effective sanctions would be the
proscription of such organizations in countries where they
presently collect money without let or hindrance, or their
being named terrorist organizations, as by the United States
of America, for instance, and the consequent illegalization
of their activities.
Since 1997 there has been considerable progress on
the question of child soldiers. The issue is now on centre
stage. Regional conferences have been held, and a world
conference is to be held next year. The office of the Special
Representative of the Secretary General for Children and
Armed Conflict is operational. A growing number of
countries refer to this issue in the General Assembly and at
other forums. Most recently the Foreign Ministers of the
Nordic Countries roundly condemned the practice and
pledged their support for its eradication. The Security
Council has unanimously adopted its first-ever resolution on
the plight of children. The first decade of the next
millennium has been designated the International Decade
for a Culture of Peace and Non-violence for the Children
of the World. And the President stated that he would make
it his business to add his “voice and devotion to” the
“laudable efforts to make the twenty-first century one
of love and security for every child in the world.”
(ibid)
In Sri Lanka we have decided to set up a rehabilitation
centre for the children who desert the rebel army. The task
of restoring them to health and normalcy is a daunting one.
It is a task for which we can certainly use all the help we
can get from those who have experience in that field.
My plea to the General Assembly today, two years
after I first brought up the question of child soldiers, is that
we must proceed with the utmost dispatch to rescue these
children from their fate. They are already scarred; if we do
not act quickly they will be scarred beyond redemption.
We leave the twentieth century with many spectacular
achievements behind us. But let us make no mistake — we
move into the twenty-first century carrying with us old,
intractable problems that have been with us since the dawn
of time. As the present century draws to a close, new
problems of unparalleled menace and danger have
emerged. They will undoubtedly occupy our attention well
into the next century.
Poverty, illiteracy, ill-health, hunger, unemployment,
uncontrolled urbanization, the growth of mega cities —
these are old problems which deeply affect over half of
humanity.
We have not addressed these problems with
sufficient vigour over the past decades. While the United
Nations systems were set up to tackle these problems, the
capacity of the system to deliver results has been grossly
inadequate.
The challenge of fighting human poverty must
necessarily continue to have the highest priority. The poor
continue to become poorer, remaining deprived of the
basic necessities of life. This is morally outrageous in an
era of abundance and conspicuous consumption. Poverty
degrades humanity and is a threat to the most basic of all
human rights. The onus is on us to unite, to wage a moral
war, to eliminate the scourge of poverty from our midst.
Sri Lanka is of the view that any development
agenda of the future must contain a social dimension and
assure protection to the most vulnerable elements of our
society. It is in this regard that the international
community must move beyond the Heavily Indebted Poor
Countries Debt Initiative. By revising the criteria of
classification, we would expand the number of countries
that could be helped towards achieving meaningful
reduction in both the stock of debt and its servicing. Debt
relief and official development assistance, which has been
dwindling in recent years, should be restored to its former
levels, void of conditionality, at least for the least
developed countries. A positive step would be the
cancellation of their foreign debt. This would help release
their very limited resources for social and poverty
alleviation programmes. They must be urgently put on the
path to sustainable development, if they are to survive.
Though relieving these countries of a major portion of
their debt burden is a commendable step, it is equally
important to ensure that they do not relapse into the
poverty trap.
The time has come for the countries of the South to
formulate an effective and implementable economic
agenda. The recommendations of the Non-Aligned
Movement ad hoc panel of economists are of primary
importance in organizing the substantive work of the
26


agenda for the South. They include the need for the
elaboration and regular updating of the developing
countries' agenda; development of a networking system
between countries of the South, involving specialists and
researchers in the various fields of importance; an economic
coordination scheme to help identify and analyse aspects of
international economic and trade-related issues; and the
assembling and launching of expert groups, which could
mobilize those national and inter-South institutions, like the
South Centre in Geneva.
The South Centre could be a possible coordinating
mechanism, which could facilitate the implementation of
the South agenda. With the increased marginalization of
developing countries in matters of international finance and
trade, it is imperative that we urgently put in place a
coordinating mechanism to implement the recommendations
made by the ad hoc panel of economists.
The general thrust of globalization and liberalization
of the international economy has now become irreversible.
The growing linkages between countries, the opening up of
markets, the spread of investments, the impact of
technology on standardizing products, the shrinking of
distances and the speed of modern communications, offer
new windows of opportunity for developing countries,
especially if their positive aspects are seized upon and their
pitfalls avoided. The task facing us in the developing world
today is one of adapting this twin process to conform to our
own specific requirements and priorities. This, in our view,
would be the primary objective of an economic agenda of
the South in the evolving global economy of the future.
Although there have been significant developments in
the world economy under the influence of the doctrine of
globalization and liberalization, it is imperative to recognize
its limitations and drawbacks where developing countries
are concerned. We need to grapple with the reality and
shake off any feelings of complacency. It is now
increasingly evident that the benefits of globalization have
by and large bypassed much of the developing world,
despite strict adherence to the tenets of the structural
adjustment policies. The poorest among us — spanning the
continents of Africa, Central America and Asia — have
experienced increasing marginalization in the world
economy.
Surveying the South, we find it evident that
globalization and liberalization have, paradoxically,
increased the economic gap between rich and poor
countries. This is the conclusion reached in the tenth United
Nations Development Programme Human Development
Report. Domestic liberalization measures undertaken by
many of the developing countries have also contributed
towards a widening of the gap between the rich and the
poor. A number of countries have recorded some
acceleration of economic growth in the wake of
liberalization and deregulation. But they have also
witnessed a shift in income distribution in favour of those
in the upper income groups. Domestic policy reforms
undertaken by a large number of developing counties in
the direction of liberalization and deregulation have not
secured for them a place on the “Globalization Express”.
The globalization and liberalization process is
unfolding in a manner which gives developing countries
little voice in shaping the policy framework that
underpins this procedure. The ad hoc panel of economists
under the aegis of the Non-Aligned Movement, which
was set up on a proposal made by Sri Lanka, has
concluded that there is very little opportunity for
developing countries to be represented at discussions and
in the councils under which various aspects of the
globalization process are assessed, monitored and tailored.
Initial optimism on globalization and liberalization
is being replaced by anxiety and concern. The emergent
economies in Asia are in crisis, experiencing sharp
downward pressures on their currencies and capital
markets and experiencing stresses, not only on their
economic structures, but also on their social fabric and
political processes. Fears of widespread international
repercussions have borne fruit, and the impact of
contagion is all too evident. A bitter lesson that has
become all too obvious is the vulnerability of economies
to uncontrolled financial flows of various kinds,
particularly those of a speculative nature.
The globalization and liberalization environment
contains no safeguards to control and regulate
destabilizing forces in a situation in which rapid
movements of vast amounts of capital across national
borders is a daily reality. The response of the multilateral
financial institutions and the major Powers to the East
Asian crisis has been ad hoc and ex post facto, but the
need in the first place was for preventive mechanisms.
In this milieu, Sri Lanka's response has been to
maintain as best it could a steady level of economic
growth, despite an unfavourable external economic
environment. Our capital account transactions have only
partially been liberalized. In our view, foreign direct
investment should be of a medium or long-term nature in
27


order to discourage excessive outflow of short-term capital
during a financial crisis.
It is now virtually established wisdom that the least
developed countries have been increasingly marginalized in
the globalization and liberalization process. A restructuring
of the global financial architecture must include special
protection for these most vulnerable segments of our global
society. Since a crisis in any one part of the global structure
has the power to cause havoc in the rest of the world
economy, we must look beyond national solutions to global
ones, for both are now irrevocably interlinked.
Sri Lanka, as chair of the Group of 24, has taken a
special interest in building a consensus among developing
countries on the issues of reforming the global financial
architecture, and also on the matter of implementation of
World Trade Organization agreements. As a member of
regional groupings, such as the Group of 15, the Group of
77, the Non-Aligned Movement, the Bangladesh-India-
Myanmar-Sri Lanka-Thailand Economic Cooperation
(BIMST-EC) and the Indian Ocean Rim Association for
Regional Co-operation (IOR-ARC), and also as the current
chair of the South Asian Association for Regional
Cooperation (SAARC), Sri Lanka hopes to play a part in
evolving a developing country consensus on this issue and
initiating a healthy debate with developed countries, with
the hope of establishing a new, dynamic, mutually
beneficial international financial architecture. As a part of
this effort, we have been active in promoting a South-South
dialogue and developing an agenda for the South.
In this connection, I wish to commend the
observations of the German Foreign Minister in his speech
to the Assembly a few days ago. He said:
“The United Nations third major task alongside
peacekeeping and promoting human rights in the
coming century will be to bring about a reconciliation
between rich and poor countries ... The development
of the poorer and the poorest countries must not be
left to the invisible hand of the global market ... The
rich countries have a responsibility to help poor
countries take advantage of globalization and enable
them to have a fairer share of the world economy by
assisting them with internal reforms and by opening
up markets ... Development cooperation in the
broadest sense must become one of the United Nations
core tasks to a greater degree than hitherto. Science
and technology are geared far too much to the
problems of rich countries.” (A/54/PV.8)
The phenomenon of nations pooling their resources
and strengths, either for collective security or economic
development, has been a particular phenomenon of the
second half of this century. South Asia has been no
exception, the only difference being that the process of
regional cooperation commenced relatively late — just 15
years ago — in comparison to other parts of the world.
We were also clear from the very outset that our
endeavours were targeted solely for economic and social
development.
The early phase of regional cooperation in South
Asia required the building of the necessary institutional
capacities of the South Asian Association for Regional
Cooperation (SAARC). Once these capacities were in
place, we began during the last decade to work on the
core issues of economic and commercial cooperation.
We have made some progress in tariff liberalization
in South Asia under the SAARC Preferential Trading
Arrangement. This progress has given us the confidence
to contemplate the more ambitious task of establishing a
regional free-trade area. At the SAARC Summit in
Colombo hosted by Sri Lanka last year, a decision was
taken, and thereafter implemented, to begin drafting the
legal treaty for a free-trade regime.
The Colombo Summit also manifested our
determination as a region to equip ourselves to maximize
the opportunities afforded by the process of globalization.
Our Commerce Ministers have been meeting regularly to
prepare for the World Trade Organization (WTO)
Ministerial Meeting in Seattle. We will be spelling out in
Seattle our views on the achievements so far of the
multilateral trading system that has now been put in place
and the course corrections we believe are required. We
have also networked our central banks and finance
Ministries since the Colombo Summit, to strengthen our
capacities to anticipate and cope with developments in the
international financial system.
The economic focus of our regional cooperation has
not made us unmindful of our other primary objective,
namely of social advancement for our region. The
challenges our region faces are many. They relate to
education, the empowerment of women, health and
population issues, and so on. We are trying to evolve a
link between regional goals and national programmes in
the social sector through a depoliticized common vision.
To this end we have, again after the Colombo Summit,
commenced work on a Social Charter for South Asia.
28


The gains we have made in regional cooperation in
South Asia are certainly not the material of which
sensational headlines are made. In fact, they may even have
gone unnoticed in some quarters. Yet we in South Asia
know that our achievements are incremental, durable and
long-lasting. Whatever may be the burdens imposed by
history on our region, our common aspiration for the
development and welfare of our peoples brings the
Governments of South Asia together in collective
endeavour. Our organization has an inherent strength and
resilience that has enabled it to weather serious crises in
relations between some of our members. It has emerged
stronger after each such test of its capacity for collective
action.
Among the new problems of unparalleled menace and
danger that have emerged towards the close of the present
century are heightened terrorist activities in many countries
and ever-proliferating criminal activities in the areas of
narcotics, human trafficking and arms smuggling. Every
time I have spoken from this rostrum, I have argued that
terrorism must be tackled collectively if it is to be tackled
effectively at all. In earlier years this plea seemed to fall on
deaf ears. But a rash of terrorist bombings in the West
galvanized the rich and powerful countries into action.
Today we have one Convention in place and two others
under consideration at this very session. I am content this
year merely to reiterate my plea that there should be no
relaxation in the fight against terrorism. I urge other
countries, particularly in the West, to follow the lead of the
United States of America in enacting legislation to outlaw
terrorist organizations.
In the unfolding debate on the stand-off between state
sovereignty and the rights of individuals being subjected to
massive human-rights violations, we must be careful to see
that terrorist organizations do not reap the benefit of
misplaced sympathy in situations of civil conflict. Those
who resort to terror in pursuit of their political objectives
must never be permitted or encouraged to believe that
unremitting terror will ultimately bring its reward in
recognition and results. On the contrary, it is only the
recognition that a campaign of terror will put its exponents
beyond the pale of civilized discourse that will persuade
terrorists to seek other ways of gaining a hearing.
At the close of this century it is relevant to ask of
ourselves this question: do moral considerations any longer
inspire or motivate our actions, or have we been completely
overtaken by pragmatic considerations reflected in our
respective national interests, subjectively defined?
I would like, in this context, to make an observation.
We have all heard the familiar jibe that a diplomat is
someone who is paid to lie abroad for his country.
Indeed, foreign relations and foreign policy have always
had the reputation of being somewhat amoral, the object
being to secure some national advantage, with the
morality of the end, or of the means used to secure the
end, being relatively unimportant. But the consequences
of this approach for international relations have been
deplorable. The Charter of the United Nations commences
with these memorable words:
“We the peoples of the United Nations
determined to save succeeding generations from the
scourge of war, which twice in our lifetime has
brought untold sorrow to mankind, and
“to reaffirm faith in fundamental human rights,
in the dignity and worth of the human person, in the
equal rights of men and women and of nations large
and small, and
“to establish conditions under which respect for
the obligations arising from treaties and other
sources of international law can be maintained, and
“to promote social progress and better standards
of life in larger freedom”.
One has only to listen to these words to realize that
the 54 years that have elapsed since they were first stated
have brought serious disappointments. Not only has the
world experienced numerous wars, but nations and
peoples have experienced many kinds of immoral
pressures and intimidation. Social progress and better
standards of life in larger freedom have, for many
nations, been an ever-receding mirage. It is clear that
these noble aspirations need some backing, some
stiffening, in their implementation.
Some 2,500 years ago a great teacher was born in
Asia. He was born a prince. He renounced the world and
roamed the forests in search of truth until he received
enlightenment. Let me recall that Buddhism was first
established in the central plain of the River Ganges, just
south of the Himalayas. From that beginning, at one time
or another in the course of its history, the message of the
Enlightened One spread to large areas of India, Pakistan
and Afghanistan, to Sri Lanka, China and Japan, to
Indonesia, Korea, Laos and Viet Nam, and to Myanmar
and Thailand. I state this not with any sense of
triumphalism, but to note that this enormous expansion
29


took place in peace. No battles were fought, no cities
besieged and no crusades commenced to further the
expansion of Buddhism. And when, in accordance with the
Buddha's teaching that all things are impermanent, the tide
receded, no battles were fought, no cities besieged and no
crusades commenced to stem that tide. For all of us who
are concerned with statecraft, this holds a fundamental
lesson.
I would like to quote in this connection from the great
Buddhist Emperor Asoka, who, as the Assembly knows,
underwent a radical change of heart through contact with
the Dhamma. In his often-quoted thirteenth rock edict at
Kalsi, he proclaimed:
“And for the following purpose has this rescript on
morality been written, namely, in order that the sons
and grandsons who may be born to me should not
think that a fresh conquest ought to be made; that, if
a conquest does please them, they should take pleasure
in mercy and light punishments; and that they should
regard the conquest by morality as the only true
conquest”.
Not only the freedom of thought, but also the
tolerance allowed by the Buddha is astonishing to the
student of the history of religions. Asoka, following this
noble example of tolerance and understanding, honoured
and supported all other religions in his vast empire.
The Buddha was just as clear on politics, war and
peace. It is well-known that Buddhism advocates and
preaches non-violence and peace as its universal message
and does not approve of any kind of violence or destruction
of life. According to Buddhism, there is nothing that can be
called a “just war”, which is only a false term coined and
put into circulation to justify and excuse hatred, cruelty,
violence and massacre. Who decides what is just or unjust?
The mighty and the victorious are “just” and the weak and
the defeated are “unjust”. Buddhism does not accept this
position.
As the Buddha says:
“The victor breeds hatred and the defeated lies down
in misery. He who renounces both victory and defeat
is happy and peaceful”.
The only conquest that brings peace and happiness is self-
conquest:
“One may conquer millions in battle, but he who
conquers himself — only one — is the greatest of
the conquerors.”
Buddhist philosophy contains much more of
relevance to statesmen. In the past decade the observance
of human rights has been a source of great concern and
debate in international forums. In this connection, I would
like to quote the words of a scholar who has examined
the Universal Declaration of Human Rights, article by
article, from a Buddhist perspective. He said:
“The importance of this Declaration as a common
standard of achievement for all peoples and all
nations is now acknowledged everywhere. From the
religious angle, it is possible to state that in this
Declaration lie enshrined certain values and norms
emphasized by the major religions of the world.
Though not directly expressed, the basic principles
of the Declaration are supported and reinforced by
these religious traditions, and among them the
contribution of the Buddhist tradition, to say the
least, is quite outstanding”.
Today the teachings of the Buddha are studied and
practised worldwide, and nowhere more avidly than in the
West. It is said that there are over 150 million known
adherents of Buddhism in the world today. But if one
took into account the vast uncounted numbers of those
who practise Buddhism, that figure would be immensely
higher.
Allow me, therefore, to suggest to this Assembly
that as the third millennium of human history opens it
would be fitting to recall the immense contribution to the
understanding of the human condition that the teachings
of the Buddha made 2,500 years ago. I suggest further
that it would be appropriate to honour the Buddha by
declaring that Wesak, the sacred day for Buddhists the
world over, be observed as a special day by the United
Nations. Wesak marks the three most important events in
the life of the Buddha: his birth, his attainment of
enlightenment and his passing away, all occurring on the
full-moon day of the month of May. This was the
recommendation made by an international Buddhist
conference held in Colombo last November and attended
by delegates from 26 countries. With the permission of
the President, a draft resolution to this effect, sponsored
by a number of countries, will be introduced in the
General Assembly at its current session. The Government
of Sri Lanka commends this draft resolution to the
attention of the General Assembly.
30




